In this proceeding under article 13 of the Tax Law, the respective owners of eighteen parcels of real property located in the town of Greenburgh, Westchester County, joined in the petition, pursuant to section 290-c of said law, for a review of the respective assessments for the tax year 1954. Respondents having failed to serve an answer by the time the matter came on to be heard, pursuant to section 292 of said law the allegations of the petition were deemed denied, and the Special Term, Part I, ordered the proceeding referred to Special Term, Part II, for trial, subject to payment of calendar and trial fees for each individual owner. The petitioners appeal from said order insofar as it requires the payment of a separate calendar and trial fee for each individual owner. Order modified so as to provide for the payment of only one calendar fee and one trial fee for all. As so modified order affirmed, with $10 costs and disbursements to appellants. Although many factual questions may be involved in connection with the respective valuations of the various parcels of real property concerned, there is but one cause to be placed on the trial calendar and one trial to be had concerning all. In the circumstances, there should be but one calendar fee and one trial fee. (Civ. Prac. Act, § 1557-e; see, Salimoff & Co. v. Standard Oil Co., 259 N". T. 219, 222, and People ex rel. Adrian Corp. v. Sexton, 251 App. Div. 181, 182.) Nolan, P. J., Adel, MacCrate, Schmidt and Murphy, JJ., concur.